Citation Nr: 0121569	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-01 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a lumbosacral injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's request for an increased 
evaluation for residuals of a lumbosacral injury, currently 
evaluated 10 percent.  The veteran subsequently perfected 
this appeal.  The Board notes that in the August 2000 
supplemental statement of the case (SSOC), the RO increased 
the evaluation to 20 percent effective back to the date of 
the original claim for increase.  A hearing before the 
undersigned was held in June 2001.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 (West Supp. 
2001).  Consequently, the VA is obligated to assist the 
veteran in the development of his claim, unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2001).  In addition to eliminating the 
well-groundedness requirement, the statute also amplified the 
duty to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence needs to be accomplished before the veteran's 
claim can be considered further.

The veteran contends that the symptoms associated with his 
lumbosacral injury have worsened, and that a disability 
rating greater than 20 percent is warranted.  The veteran 
asserts that he suffers from back pain, spasms, and right leg 
numbness.  The veteran testified at the June 2001 hearing 
that the farthest he can walk is approximately an 1/8 of a 
mile, he has difficulty coming down steps and getting out of 
vehicles, and is unable to tie his own shoes.  The veteran 
has problems with his right leg, has fallen 6 to 8 times in 
the last year and has dislocated his knee twice.  The veteran 
also has bowel problems.  The veteran further testified that 
he used to be a roofer but has not worked since 1997.  He has 
looked for work but is very limited in what he can do because 
of his back and leg problems.  

The veteran lives in a remote area and is not close to any VA 
medical facility.  The veteran testified that he went to his 
family physician, Dr. Davis, for treatment related to his 
back approximately 3 times in the last year.  The veteran 
also indicated that he had a MRI done at the Medical College 
of Ohio (MCO) in Toledo.  The Board notes that these records 
are not included in the claims folder.

Additionally, the veteran testified that there has been a 
significant increase in his back problems since his last VA 
examination in October 1999.  The veteran indicated that he 
would be willing to report for another VA examination.  It is 
the Board's opinion that the October 1999 examination does 
not provide sufficient information as to the current severity 
of the veteran's back problems and therefore, another 
examination is needed.

Finally, the veteran's testimony indicated that he is having 
various neurological symptoms such as spasms, radiculopathy 
and right leg numbness, and bowel problems.  X-rays taken in 
October 1999 indicated spondylolisthesis of L5 over S1 of the 
first degree and the veteran reports having had a MRI which 
revealed a bulging disc.  It does not appear, however, that 
the RO has considered whether the degenerative disc disease 
and resulting neurological symptoms are proximately due to or 
the result of the veteran's service-connected lumbosacral 
injury.

Accordingly, this case is remanded for the following:

1. The veteran should be contacted and 
requested to provide the full name and 
address for Dr. Davis, Finley, Ohio.  
After obtaining any appropriate 
authorization, the RO should attempt 
to obtain copies of all pertinent 
records, including any MRI reports, 
pertaining to the veteran from Dr. 
Finley and from MCO in Toledo.  The 
records should then be associated with 
the claims folder.

2. Thereafter, the RO should schedule the 
veteran for a VA examination to 
determine the current severity of his 
low back disability.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include range of motion testing, to 
include description of ranges of 
motion of the lumbar spine and noting 
the normal range of motion.  The RO 
should request the examiner to 
specifically opine as to the extent of 
the limitation of motion shown, in 
terms of slight, moderate or severe.  
The presence or absence of 
neurological symptomatology including 
muscle spasms and neuropathy should be 
discussed.  X-ray films should be 
taken in order to determine the 
presence of arthritis.  Any pain, 
weakened movement, excess fatigability 
or incoordination on movement should 
be noted.  Whether there is likely to 
be additional range of motion loss due 
to any of the following should also be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination. The examiner 
should also be asked to describe 
whether pain significantly limits 
functional ability during flare-ups.  
Additionally, the examiner should 
provide an opinion as to whether 
degenerative disc disease or any other 
additional back abnormality is 
proximately due to or the result of 
the veteran's service-connected 
lumbosacral injury.

3. The RO should review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107 
(West Supp. 2001), are fully complied 
with and satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether an increased rating for 
residuals of a lumbosacral injury is 
appropriate.  The RO should also 
determine whether secondary service 
connection for intervertebral disc 
syndrome is warranted.  If any benefit 
sought on appeal for which a timely 
notice of disagreement has been filed 
remains denied, the appellant and his 
representative should be provided with 
an appropriate SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




